UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2501



JACK N. LUCK; JENNIE D. LUCK; WILLIAM C. LUCK,

                                          Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; DONALD A. DAVID;
THOMAS P. GOURLEY; THOMAS A. SLATE; ANN
VENEMAN, Secretary of United States Department
of Agriculture,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-01-16-6)


Submitted:   February 27, 2002            Decided:   March 15, 2002


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack N. Luck, Jennie D. Luck, William C. Luck, Appellants Pro Se.
Julie C. Dudley, Assistant United States Attorney, Roanoke, Vir-
ginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jack N. Luck, Jennie D. Luck, and William C. Luck appeal the

district court’s order granting the Defendants’ motion to dismiss

their action filed pursuant to the Federal Tort Claims Act (FTCA),

28 U.S.C.A. § 1346 (West 1994 & Supp. 2001), and Bivens v. Six

Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388

(1971). We have reviewed the record and the district court’s opin-

ion and final order and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Luck v. United

States, No. CA-01-16-6 (W.D. Va. Oct. 24, 2001).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2